Citation Nr: 0720317	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  05-28 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Courtney L. Leyes, Intern


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1976 to October 1979.  He also had several verified 
periods of active duty for training (ACDUTRA), including from 
April 14 to April 30, 1989, and from January 8 to January 21, 
1995.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Philadelphia, Pennsylvania Department of Veterans Affairs 
(VA) Regional Office (RO).  The veteran's claims file is now 
in the jurisdiction of the Cleveland, Ohio RO.  In February 
2006, the veteran testified at a hearing before a Decision 
Review Officer (DRO); in September 2006 a Travel Board 
hearing was held before the undersigned.  At the veteran's 
request at the Travel Board hearing, the record was held open 
sixty days for submission of additional evidence; none was 
received.  Transcripts of the February and September 2006 
hearings are associated with the claims file.  


FINDINGS OF FACT

1.  It is not shown that the veteran has a medical diagnosis 
of PTSD.  

2.  It is also not shown that the veteran engaged in combat, 
or that he was exposed to a stressor event in service.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 101(24), 1110, 1131 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.304(f) (2006).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim prior to the initial 
adjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  A July 2004 letter explained the 
evidence necessary to substantiate his claim, the evidence VA 
was responsible for providing, the evidence he was 
responsible for providing, and advised him to submit any 
evidence or provide any information he had regarding his 
claim.  He has had ample opportunity to respond/ supplement 
the record, and is not prejudiced by any technical notice 
deficiency (including in timing) that may have occurred 
earlier in the process.  

In a March 2006 letter, VA provided the veteran notice 
regarding disability ratings and effective dates of awards.  
Although this notice did not precede initial adjudication of 
the claim, the veteran is not prejudiced by such defect.  As 
the Board is denying the claim seeking service connection for 
PTSD, any questions as to these downstream issues are moot.

The veteran's VA treatment records have been secured.  He has 
been evaluated by VA for his psychiatric disability.  At his 
request the record was held open sixty days for submission of 
additional evidence; as was noted, no additional evidence was 
received.  He has not identified any pertinent evidence that 
remains outstanding.  VA's assistance obligations are met.  
Accordingly, the Board will address the merits of the claim.

B.  Factual Background

According to the veteran's service personnel records, he was 
activated to participate in Exercise Fuertas Caminos from 
April 14, 1989 to April 30, 1989.  He was also activated for 
14 days duty (plus travel time) in Panama beginning on 
January 8, 1995.  His DD Form 214 lists his military 
occupational specialty as medical specialist.  

The veteran alleges that he has PTSD resulting from an armed 
incident with civilians while he was serving on ACDUTRA in 
Honduras.   He also makes reference to service in Panama.  
There are no available service medical records 
contemporaneous with his periods of ACDUTRA in 1989 and in 
1995.  

VA treatment records from November 2003 to April 2006 do not 
show a diagnosis of PTSD.  In November 2003 it was noted that 
a PTSD screen was negative.  In July 2004, the veteran 
reported problems sleeping.  He felt irritable and anxious 
and indicated he was bothered by repeat memories of a 
"terrible experience" that happened to him.  Adjustment 
disorder with depressed mood was diagnosed.  The report 
(signed in August 2004) notes that the  veteran did not meet 
the full criteria for a PTSD diagnosis.  October 2004 VA 
treatment records again show a diagnosis of adjustment 
disorder with disturbance of mood, and did not endorse 
symptoms for another diagnosis.  In January 2005, a VA 
psychiatrist noted that the veteran's description of 
nightmares was not typical for what was seen with PTSD and 
that symptoms were still did not sufficient to warrant that 
diagnosis PTSD.  The assessment was adjustment disorder.  
During a March 2005 Vocational Assessment, a VA psychologist 
noted that the veteran had a diagnosis of PTSD.

At a DRO hearing in February 2006, the veteran testified that 
he was called to active duty in 1989 to assist in an 
operation in Honduras.  When asked about the dates of his 
alleged stressor [in Honduras] he could not recall details.  
Later, he testified that he was not actually involved in the 
invasion of Panama in December 1989, but was in Panama in 
1995.  

The records shows that when the veteran was called to active 
duty in Honduras in 1989, it was to participate in Exercise 
Fuertas Caminos, which was a joint training exercise that to 
improve roads in regions of Honduras.

At the Travel Board hearing in September 2006, the veteran 
again could not remember the exact date of his alleged 
combat-like stressor.  He described the event as a minor 
incident; he stated that his unit was fired upon by, and 
returned fire at, a village in Honduras.  

C.  Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service (to include ACDUTRA).  38 U.S.C.A. 
§§ 101(24), 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) [i.e., a 
diagnosis under DSM-IV]; credible supporting evidence that a 
claimed stressor event in service occurred; and evidence of a 
link (established by medical evidence) between the current 
diagnosis and the stressor event in service.  38 C.F.R. § 
3.304(f). 
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied. Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).

A threshold matter that must be satisfied in any claim 
seeking service connection is that it must be shown that the 
veteran has the disability for which service connection is 
sought.  See 38 U.S.C.A. § 1110.  Here, VA treatment records 
explicitly state on several occasions that the veteran does 
not have symptoms sufficient to establish a diagnosis of 
PTSD.  The only reference to PTSD in the record is a March 
2005 psychologist's notation (during Vocational Assessment) 
that the veteran carries a diagnosis of PTSD.  There was no 
evaluation for PTSD at the time; and as the record is 
otherwise silent for a diagnosis of PTSD, the notation 
appears to be based on the veteran's account.  In the absence 
of any competent evidence that the veteran has PTSD, there is 
no valid claim of service connection for such disease, and 
the claim must be denied.  Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

While there is no need to proceed further and address the 
further requirements necessary to establish service 
connection for PTSD, it is also noteworthy that the veteran 
did not engage in combat, and that there is no corroborating 
evidence of a stressor event in service (the veteran has 
provided only vague accounts of stressors, incapable of 
verification).  

As legal threshold requirements necessary to establish 
service connection for PTSD are not met, the veteran's claim 
seeking service connection for PTSD must be denied.  

Because the preponderance of the evidence is against the 
veteran's claim, the doctrine of resolving reasonable doubt 
in a claimant's favor has no application.  38 U.S.C.A. 
§ 5107.


ORDER

Service connection for PTSD is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


